By the Court, Lacy, J. Without intimating any opinion as to ihe constitutionality of the act of the legislature of the 31st of December, 1842, allowing writs of error to remove final decrees out of chancery into this court, we have no hesitation in declaring, that if such remedy be lawful, it only meant to apply to cases in equity, which have been decreed since the passage of (he act. The legislature never designed, where the matters in controversy had beeU finally determined and forever at rest, to re-open such cases for further litigation. This would be giving the statute a retroactive operation, which should always be avoided if practicable, or consistent with the rules of a just interpretation. The object was to afford to the party, who deemed himslf aggrieved, a cumulative remedy by apppeal or writ of error, leaving to his own option which mode he would pursue to bring up his case. This position being true, it necessarily follows, that, as the decree was entered and the case finally disposed of long before the passage of the act granting writs of error to decrees in chancery, the case cannot now be adjudicated in this court upon the. transcript of the record returned with the writ of error. It is therefore ordered that the writ of error be dismissed.